Citation Nr: 0207572	
Decision Date: 07/10/02    Archive Date: 07/17/02

DOCKET NO.  95-01 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, secondary to a service-connected left knee 
disorder.

2.  Entitlement to service connection for a back disorder, 
secondary to a service-connected left knee disorder.

3.  Entitlement to an original disability rating greater than 
20 percent for residuals of an injury to the left knee with 
lateral meniscus tear.

4.  Entitlement to an effective date earlier than May 14, 
1992, for entitlement to service connection for residuals of 
an injury to the left knee with lateral meniscus tear.

[The issue of entitlement to a compensable original 
disability rating for hemorrhoids will be the subject of a 
later Board decision.]

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from January 1986 to 
December 1990.

This appeal arises from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
dated in February 1993 and April 1995.  The February 1993 
decision, in pertinent part, granted the veteran's claim of 
entitlement to service connection for residuals of a left 
knee injury.  It assigned a 10 percent disability rating and 
an effective date of service connection of May 14, 1992.  The 
April 1995 rating decision denied the veteran's claim of 
entitlement to service connection for a right knee disorder 
and back disorder, secondary to the service-connected 
residuals of a left knee injury.  The denials of service 
connection, rating assigned, and effective date were duly 
appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.

The disability rating assigned to the veteran's left knee 
disorder was increased to 20 percent by a rating decision 
dated in May 1994.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).

The Board finds that the appeal for a compensable original 
disability rating for hemorrhoids, also arising out of the 
February 1993 rating decision, requires further development.  
The Board will undertake additional development on that issue 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38C.F.R. §19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38C.F.R. 
§20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing the claim for entitlement to a 
compensable original disability rating for hemorrhoids.

A review of the claims folder shows that the veteran may have 
raised the issue of clear and unmistakable error in a 
November 1991 Board decision.  The matter was noted in a VA 
Form 9 filed in May 1994.  If the veteran intends to raise 
the issue of clear and unmistakable error, he and his 
representative are directed to the provisions of 38 C.F.R. 
§ 20.1400-1411 (2001) for guidance is filing such a motion.

 

FINDINGS OF FACT

1.  The veteran did not injure his right knee as a result of 
a fall caused by instability resulting from service-connected 
residuals of an injury to the left knee with lateral meniscus 
tear.  

2.  The veteran did not acquire a back disorder as a result 
of a fall caused by instability resulting from service-
connected residuals of an injury to the left knee with 
lateral meniscus tear.
 
3.  Throughout the evaluation period, the veteran's residuals 
of an injury to the left knee with lateral meniscus tear have 
been symptomatic with some limitation of motion due to pain, 
minimal if any instability and mild functional limitation 
consisting of pain on use; limitation of leg extension to 20 
degrees, leg flexion to 15 degrees, or moderate knee 
impairment is not shown at any time during the evaluation 
period.

4.  Service connection for residuals of a left knee injury 
was denied by a Board decision of November 1991; the veteran 
did not file an appeal.

5.  The veteran's reopened claim of entitlement to service 
connection for residuals of a left knee injury was received 
on May 14, 1992, more than one year following his separation 
from service.
 

CONCLUSIONS OF LAW

1.  A right knee disorder is not proximately due to or the 
result of a service-connected disease or injury.  38 U.S.C.A. 
§§ 1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  A back disorder was not incurred in or aggravated by 
active service, and is not proximately due or the result of a 
service connected disease or injury. 38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

3.  A rating in excess of 20 percent for residuals of an 
injury to the left knee with lateral meniscus tear is not 
warranted for any period of time during the evaluation 
period.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.3, 4.7. 4.10, 4.40, 4.45, 4.71a, Codes 5259, 
5257, 5260, 5261 (2001).

4.  The evidence does not support entitlement to an effective 
date earlier than May 14, 1992, for entitlement to service 
connection for residuals of an injury to the left knee.  
38 U.S.C.A. §§ 5107, 5108, 5110 (West 1991); 38 C.F.R. 
§§ 3.156, 3.400(q) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  VA has recently issued final regulations to 
implement these statutory changes.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the Board 
finds that VA's duties to the veteran have been fulfilled 
with respect to the issues of entitlement to service 
connection for a right knee disorder and a back disorder, 
both secondary to the service-connected left knee disorder, 
to an original disability rating greater than 20 percent for 
residuals of an injury to the left knee with lateral meniscus 
tear, and to an effective date earlier than May 14, 1992, for 
entitlement to service connection for residuals of an injury 
to the left knee.

First, VA has a duty to notify a claimant and his or her 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103.  In this case, the Board concludes that the 
discussions in the RO decisions, the Statement of the Case, 
and Supplemental Statements of the Case informed the veteran 
and his representative of the information and evidence needed 
to substantiate the claim and complied with VA's notification 
requirements.

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  Here, the veteran has not referenced 
any unobtained evidence that might aid his claim or that 
might be pertinent to the bases of the denial of this claim.  
.  In addition, he has been provided several VA medical 
examinations in connection with his claim.  The Board finds 
that another medical opinion is not necessary, as the record 
contains sufficient medical evidence to decide the claim.  
See 66 Fed. Reg. at 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).  In sum, there is no indication in this case 
that the veteran's claim for benefits is incomplete with 
respect to the issues of entitlement to service connection 
for a right knee disorder and a back disorder, both secondary 
to service-connected left knee disorder, to an original 
disability rating greater than 20 percent for residuals of an 
injury to the left knee with lateral meniscus tear, and to an 
effective date earlier than May 14, 1992, for entitlement to 
service connection for residuals of an injury to the left 
knee.  

The Board concludes that the RO has complied with, or gone 
beyond, the mandates of the new legislation and its 
implementing regulations.  There is no indication that there 
now exists any additional evidence from any source that could 
substantiate the claim that has not been obtained.  The RO 
has dealt with the merits of the claim and it did not base 
its determination on the concept of a well-grounded claim.  
The RO has also provided the veteran with clear notice of the 
evidence considered and the types of evidence he needed to 
submit to support his claim.  The Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1994).

Factual Background

Review of the veteran's service medical records reveals 
treatment for pain in the left knee. In August 1990, the 
veteran complained of a lump in the anterior of his left 
knee.  He stated that he had strained the knee around three 
months earlier.  The lump had appeared afterwards.  
Tendonitis was diagnosed.

The veteran's separation examination in November 1990 noted 
no abnormalities of the back or either leg.  The veteran 
noted recurrent back pain and a trick or locked knee on his 
November 1990 report of medical history.  In November 1990, 
the veteran complained of chronic left knee pain with no 
locking and occasional swelling.  A November 1990 X-ray 
examination disclosed a radiographically normal left knee.  
No change was demonstrated in a comparison with a June 1990 
examination.  A November 1990 treatment record noted five 
months of chronic left knee pain.

As noted above, the veteran separated from active service in 
December 1990.  The veteran filed a claim for entitlement to 
service connection in January 1991 for continuing pain from a 
June 1990 left knee injury.  

A VA examination was conducted in March 1991.  He noted that 
he could not bend or squat.  He could not run any longer 
because it hurt to stretch his leg.  After he ran, he would 
get a big knot on the back of his knee.  No abnormalities 
were noted by the examiner.  He was found to have a full 
range of motion of the knees and back.

The veteran's claim was denied in a rating decision dated in 
April 1991.  The veteran appealed the denial of service 
connection.  In November 1991, the Board denied the veteran's 
appeal; the veteran did not appeal the Board's denial.

On May 14, 1992, the veteran submitted a VA Form 21-4142, 
Authorization for Release of Medical Information, to allow 
the release of medical records from Dr. H.T.  In a letter 
dated March 16, 1992, received in August 1992, Dr. H.T. noted 
that he had examined the veteran with regard to any injury to 
his left knee in June 1990.  The doctor noted the veteran had 
some effusion or swelling of his left knee with decreased or 
limited flexion compared to his right knee.  The doctor 
thought a chondromalacia or osteochondritis should be ruled 
out, preferably by arthroscopy or M.R.I.  Included with the 
letter were notes from the March 16, 1992 examination 
supporting the conclusions reached in the letter.

VA treatment records include a March 1992 orthopedic 
evaluation for complaints of swelling behind the left knee 
and pain with walking or kneeling.  On physical examination, 
there was no edema or crepitus and a good range of motion.  
The diagnosis was questionable chondromalacia.

The veteran was evaluated by a VA orthopedist in May 1992.  
The veteran reported that he had popping and pain with 
squatting, but did not have locking or giving way.  On 
examination, he had a full range of motion.  He had a 1+ 
varus instability.  The LCL was palpable with a slight laxity 
on the right.  He had positive MJL tenderness.  X-ray 
examination was reported to be normal.  The impression was 
suspected medial meniscal tear.  An MRI was recommended.  The 
May 1992 X-ray examination report noted that the examination 
showed some prominence of the intercondylar eminence.  There 
was a lucency through or superimposed on the eminence, if 
there was any serious history of trauma to the knee, the 
radiologist recommended evaluation of a possible plateau 
fracture with conventional tomograms.  The film looked the 
same as in March 1992.

The report of a June 1992 MRI of the left knee revealed a 
very small joint effusion and even smaller Baker's cyst.  
There were small spurs diffusely.  There was "trash" in the 
mid body of the lateral meniscus with a tear in the remaining 
posterior horn communicating with the inferior articular 
surface.  There was a grade 2 signal in the medial meniscus, 
but no tear seen.  There was a suspected old injury to the 
capsular component of the lateral collateral ligament.  The 
medial collateral ligament was normal.

In July 1992 the veteran was referred for a left knee 
"scope."  There is no indication in the record that the 
veteran underwent the procedure.

The veteran submitted statements in July and September 1993 
noting that his left knee had worsened.  He had an acute limp 
and his left knee had started popping.  He got a sharp 
stabbing pain in the back of his left knee.  His knee was 
affecting his employment, especially having to bend at the 
knees to lift heavy bags, boxes, etc.  He was limited to how 
far he could bend his left knee.  When he was lifting he put 
most of his weight on his right leg, which he said was 
affecting his right knee.  He asserted that he was now 
getting pain and swelling in his right knee.  After working 
eight to twelve hours per day, with walking standing, 
kneeling, bending, and lifting, he put ice on his left knee 
for swelling.  Sometimes he had to ice his right knee after 
work also.  His knee bothered him at night while he was 
sleeping.  When his knee was stretched out from laying down, 
he had to put his hands under the back of the knee to bend so 
he could get up.  Some days it was uncomfortable to sit or 
lay down.  He asserted that 40 percent disability would be 
appropriate for his situation.

The veteran testified before the RO in December 1993.  He 
reported that his left knee swelled.  It also sometimes 
became tender to the touch.  He found it painful to get on 
his knees at work.  He also found his knee was worse when he 
was walking.  His knee hurt when he had to up and down 
stairs.  When he bent the knee to pick things up, it also 
hurt.  He put all his weight on his right knee.  He said that 
his knee caused him to be slower in his work.  He reported 
that he just took aspirin when he got off work for the pain.  
This only worked sometimes.  Depending on what he did at 
work, the veteran would put ice on the knee when he got home.

The veteran reported that when he lifted things he heard a 
popping noise in the knee.  His knee did not lock.  He did 
lose lateral stability when he moved side to side.  It did 
not pop then, but it was painful.  When he was walking the 
pop was not audible, but he could feel it.  His knee had 
never collapsed and caused him to fall, but the veteran 
reported that it felt like it was going to.  He had been 
prescribed a knee brace, which he wore to work.  This brace 
helped keep the knee stable a little bit.  The veteran 
reported that he could not straighten his leg out completely.  
This caused him to walk with a limp.

The veteran underwent a VA orthopedic examination in January 
1994.  He reported that surgery was offered for his knee in 
July 1992 after his MRI, but he declined.  He complained of 
swelling, pain, locking, and trouble driving a manual 
transmission car.  He felt like he would fall if he was the 
least bit off balance.  He had to lift with his right leg, 
and he had problems going down stairs.  He was noted to walk 
with his knee in full extension with limitation of 
weightbearing on the left side and by circumduction of his 
leg.  He resisted all active and passive movements of the 
joints.  He told the examiner to stop each test as the test 
was attempted and stated that it would hurt too much to do 
it.  He over reacted to any movement of the knee.  He was 
noted to have a rather extensive transverse scar across the 
back of his left leg.  He did not give the examiner a history 
on the scar, said it was just a minor injury, but the 
examiner noted that it could be significant given the 
veteran's complaints.  The examiner noted no obvious 
swelling, no deformity.  The veteran could flex his knee to 
100 degrees, and extend it to 20 degrees.  The radiologist 
reported that the veteran's knee could not be fully extended.  
There was narrowing of the lateral side of the knee joint 
space with associated marginal osteophytes.  The 
patellofemoral joint was normal and bone density was normal.  
The impression was arthritis.  The examiner concluded that he 
could not make a diagnosis because of the veteran's refusal 
to have the knee joint properly examined.  It was assumed the 
diagnosis was post-traumatic arthritis of the left knee with 
history of possible meniscus tear.

Private treatment records dated in March 1994 noted that the 
veteran twisted his knee when he stepped off a porch and hit 
the ground.  The majority of the details of the treatment 
note are illegible.  A MRI of the right knee in March 1994 
showed findings suspicious for a tear in the lateral 
meniscus, with moderate joint effusion, the cruciate 
ligaments and bone marrow had a normal appearance.  There was 
mild lateral subluxation of the patella.

In May 1994, the veteran submitted a statement noting that he 
had been in severe pain because of the January 1994 VA 
examiner's attempt to manipulate the knee.  He stated that he 
did not refuse to have his knee examined.  The veteran also 
noted that he had suffered a severe injury to his right knee 
because his left knee had buckled causing him to fall.  He 
finally noted that he should be granted service connection 
for his left knee dating from service because the earlier 
decision denying service connection was clearly erroneous.  
It was clearly erroneous because chronic knee pain was noted 
in service.

Notes of treatment dated in July 1994 from Dr. Gafken, a 
chiropractor, were added to the record.  The veteran 
indicated in his history that he had lower back pains that 
arose from a work related injury in May 1994.  He noted that 
he was moving a 250 lb. drums when he felt a pull in his 
lower back.  He had a decreased range of motion in the lumbar 
spine with muscle spasms.  He felt a sharp pain down his left 
leg.  

An August 1995 letter from Dr. Marlen Strefling, an 
orthopedic surgeon, noted that he had evaluated the veteran 
in March 1994 and May 1994.  He reviewed the veteran's 
medical history.  In March 1994, the veteran had been walking 
off his front porch and somehow fell and sustained a twisting 
injury to his right knee.  The MRI that was done in March 
1994 was suspicious for a tear of the lateral meniscus.  When 
he had been seen in follow up in May 1994, the right knee had 
improved, and, at that time, he wished to discuss his left 
knee with the doctor.  The doctor noted that the only way the 
injury to the right knee could possibly be connected is if 
the left knee had given way or caused difficulty that would 
have created the fall that occurred in March 1994.

The veteran underwent another VA examination in December 
1995.  The examiner recounted the veteran's history.  With 
regard to the veteran's right knee injury, the veteran stated 
that he twisted his knee when he fell off the front porch at 
home.  His knee twisted, and the knee hit the ground, which 
caused the injury to the right knee.  He claimed he fell 
because his left knee gave way, and so he attributed his 
right knee injury to his previous left knee injury.

The veteran also stated that he hurt his back when he fell 
and attributed back problems to his left knee injury.  He 
also said his right knee started giving him problems because 
for years he had to bear more of his weight on his right leg 
and this also contributed to the back pain.  He reported that 
a chiropractor, Dr. Gafken, had treated him for tingling in 
his left hip.  Dr. Gafken's X-ray examination reportedly 
showed his pelvis was unequal and that could be causing the 
tingling in his left hip.  This was also attributed to 
previous left knee injury by the veteran as well.  The 
veteran also recently noted pain and burning in his right 
hip.  He noted pain in his knees while running.  He initially 
did not describe pain in his back, but after some prompting, 
he noted that "Oh, yeah..." he had some pain in his back 
also.

On physical examination of the veteran, his spine was found 
to be straight, with excellent muscle definition throughout 
the trunk, including the paraspinal muscles.  His seated 
bilateral straight leg raising was negative well beyond 100 
degrees.  There were no lumbar limitations of motion.  His 
legs were extremely muscular with excellent muscle definition 
in the thighs and calves.  Calf circumference was 40 cm on 
the right, 40 1/2 cm on the left, which would be inconsistent 
with favoring use of the right leg.  Except for some 
medial/lateral knee instability, there was absolutely no 
abnormality noted in the physical examination of the knees.  

Physical examination of the back showed the veteran had no 
postural abnormalities, no fixed deformity, and the 
musculature of his back was excellent.  Range of motion in 
the back was forward flexion 95 degrees, backward extension 
30 degrees, left lateral flexion 35 degrees, right lateral 
flexion 30 degrees, rotation to left 35 degrees, rotation to 
right 30 degrees.  There was no objective evidence of pain on 
motion.  There was no evidence of neurological involvement.  
The diagnoses were complaints of low back pain with normal 
neurological examination.  X-ray examination of the lumbar 
spine was reported normal.

Physical examination of the knees showed there was neither 
swelling nor deformity noted in any joint.  The right knee 
had 1+ lateral instability, the left knee had 1+ medial and 
lateral instability.  There was no rotational instability, 
anterior/posterior instability, and no knee joint crepitus.  
There was occasional slight patello femoral crepitus with 
pressure over the patella during range of motion testing.  
Range of motion of the left knee was from 0 to 132 degrees.  
Range of motion of the right knee was from 0 to 137 degrees.  
X-ray examinations of the knees were reported normal.  The 
diagnosis was complaints of bilateral knee pain, left knee 
beginning in the service, right knee pain beginning after a 
fall at home attributed to his left knee injury.  

Except for the veteran stating his back was injured because 
his left knee gave out, the examiner could find no objective 
evidence to support the contention that the veteran's back or 
right knee injuries were caused by his left knee injury.  The 
examiner did not note any anterior/posterior instability in 
the left knee that would support the left knee spontaneously 
buckling.  The examiner concluded that, although he could not 
prove it, the veteran appeared to have a history of perhaps 
being less than entirely honest since he was discharged for 
being AWOL and fired, both times having reasons why this 
occurred.  Objectively, for all the examiner knew, the 
veteran's back injury and right knee injury were brought on 
by his history of working long hours on concrete floors with 
repetitive bending, lifting, stooping, and crawling or that 
his left knee injury was exacerbated by that work causing him 
to fall.  There is certainly no objective evidence to prove 
his back or right knee injury was caused by his left knee 
injury.

The veteran was next examined by VA in May 1998.  The 
examiner noted the veteran's history.  He noted the veteran's 
reports of continued problems with the left knee.  He had 
episodes of popping in the left knee and occasionally it gave 
way.  He got some swelling.  It did bother him to squat or 
kneel and run.  He had difficulty with getting up from 
squatting.  Occasionally the knee would give way.  He still 
had not had a surgical procedure done on the knee.  
Examination of the knee showed a range of motion from 0 
degrees extension to 140 degrees of flexion.  The knee was 
stable to various stressing tests.  The patella moved 
smoothly over the end of the femur.  There was no effusion.  
There was tenderness at the lateral joint margin and McMurray 
test at the lateral joint margin.

The diagnosis was internal derangement of the left knee; tear 
of the lateral meniscus (by MRI history) and by positive 
physical findings.  The examiner noted that allegedly the 
veteran injured his right knee and his lower back when he 
fell from a porch in 1995 and he claims that the reason he 
fell is that his left knee gave away, causing him to fall and 
bump the front of his right knee on the ground, and at the 
same time he is of the opinion that he injured his back.

With reference to the symptoms of the right knee, he stated 
that he could not run unless he wore a knee brace.  If he 
wore a knee brace he could run quite well.  Without the knee 
brace, he got a great deal of lateral joint pain.  He did not 
describe catching, locking and giving away, or effusion.  The 
veteran alleged that he had an MRI done at a private hospital 
in Brownwood, Texas where a tear of the lateral meniscus of 
the right knee was made.  The examiner noted that he did not 
have a record of that record.  Examination of the right knee 
revealed a normal range of motion from 0 to 140 degrees of 
flexion.  The knee was stable on the various stressing tests.  
There was no effusion.  There was no consistent tenderness 
and the McMurray test was negative both medially and 
laterally.  The examiner noted that it was a basically 
negative orthopedic examination of the right knee.  Assuming 
that the MRI which was said to have been done at Brownwood 
Hospital was positive for lateral meniscus tear.  However, 
from the clinical examination the examiner was unable to pick 
up evidence of that.

The examiner noted that the veteran's back did not bother him 
most of the time.  He did get episodes of pain, and he 
pointed to the left sacroiliac dimple with the pain radiating 
into the left buttocks and into the lateral thigh, but not 
down to the knee.  This occurred approximately once every 
month.  He did not know what brought it on.  He stated that 
perhaps an awkward movement might do it.  Nevertheless, when 
it occurred, he had the pain and it would last for a day or 
two.  He found that in order to sleep, he must lay on his 
side with his left knee and flexed.  Gradually, it apparently 
got better and he didn't have a lot of problem in between 
times.  Examination of the lower back revealed forward 
flexion to 60 degrees, extension to 40 degrees, 25 degrees 
lateral tilt to the right and left, 80 degrees rotation of 
the trunk, with half of this done with the hips and half in 
the lumbodorsal spine.  There was no spasm produced in doing 
that.  The veteran was not tender to fist percussion or 
pressure over the lumbar spine.  Straight leg raising was 70 
degrees bilaterally without back or leg pain and Patrick's 
test was negative.  The examiner noted a basically negative 
examination of the lumbar spine; however, assuming the 
history was correct, then the veteran did have a tendency to 
occasional catch that may or may not be associated with any 
degenerative joint disease that would be seen on X-ray 
examination.  

The examiner noted that from what he had seen in the 
examination, he was unable to connect the right knee problem 
and the low back problem with the left knee problem directly.  
The veteran stated that the fall in 1995 caused them both and 
that was his claim.  From the examination, the examiner did 
not pick up much with either area.  The examiner was of the 
opinion when the veteran did have the acute episode he 
describes, an acute catch very clearly that would be muscle 
spasm and pain, and he would be limited for that day or two 
until the muscle spasm relaxed.  During that time, he 
certainly would be unable to work or do any lifting.  With 
reference to the right knee, only time he got pain was when 
he ran without his brace, or that was the best the examiner 
could find.  The examiner did not connect that with any 
specific diagnosis including a torn meniscus.  The examiner 
could not pick up enough on physical examination to make a 
diagnosis of internal derangement of the right knee, and he 
did not have the privilege of seeing the MRI.  With reference 
to the left knee, the examiner was of the opinion that he did 
have problems with it popping and giving away, but pain was 
not his major problem, but a tendency for intermittent 
locking and giving away since he had a torn meniscus there 
and had not had it surgically removed.  Eventually, the 
examiner noted, many of these patients would get 
osteoarthritis.

VA treatment notes from October 1998 indicate the veteran 
complained of lower back pain near the end of the day.  He 
had difficulty with a sharp pain when sitting.  The pain 
radiated from his bilateral hips and legs.  The physical 
examination noted no abnormalities.  The diagnosis was lower 
back pain and knee pain.

January 1999 VA treatment notes record complaints of lower 
back pain.  He had pain in both sides of his vertebrae when 
he walked.  He had no weakness and no other complaints.  
Examination of the back showed negative C-V angle tenderness, 
swelling, and straight leg raise.  X-ray examination of the 
lumbosacral spine was noted to be negative.

April 2000 VA treatment notes record complaints of left knee 
swelling for three weeks duration.  He had mild pain.  No 
other deformity or abnormality was noted.  McMurray's test 
was negative.  No diagnosis was recorded.

The report of a private MRI of the left knee dated in May 
2000 was submitted.  It showed a mild linear intrameniscal 
degeneration involving the posterior horn of the lateral 
meniscus.  There was moderate size joint effusion with 2.8 x 
3.2 cm Baker's cyst along the medial head of the 
gastrocnemius muscle.

Service Connection

Law and Regulation

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2001).  Notwithstanding, service connection may be 
granted for disease that is diagnosed after discharge from 
military service, when all of the evidence establishes that 
such disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2000); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992). 

In Voerth v. West, 13 Vet. App. 117 (1999), the Court held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability. 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310 (a) (2001). Where a service-
connected disability causes an increase in, but is not the 
proximate cause of, a nonservice- connected disability, the 
veteran is entitled to service connection for that 
incremental increase in severity attributable to the service-
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

The Court requires a two-step analysis to determine whether 
the evidence is sufficient to establish proximate cause.  See 
Reiber v. Brown, 7 Vet. App. at 516 (1995).  The Board must 
first determine whether the service connected disability 
caused the accident (in Reiber whether there was competent 
evidence that an unstable service connected ankle caused a 
fall, for which lay testimony was sufficient), and then 
whether the accident caused the injury (in Reiber whether the 
fall caused the back injury, which was said to be a medical 
determination) for which secondary service connection was 
claimed.  See Reiber, 7 Vet. App. at 515.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.
  

Analysis

The Board finds that secondary service connection is in order 
for the veteran's right knee disorder.  

While the most recent VA examination, May 1998, found little 
if any disability connected with a right knee disorder, 
earlier competent medical evidence has noted a torn lateral 
meniscus in the right knee, instability and pain.  The Board 
finds sufficient competent medical evidence that a current 
disability exists.  

The veteran has contended that he injured his right knee when 
he service-connected left knee collapsed and he fell off a 
porch. A review of the record reveals that at a personal 
hearing in December 1993 he said his left knee had never 
collapsed. A private medical report dated in March 1994, 
although noting the veteran had fallen off a porch, does not 
mention that the service-connected left knee condition had 
caused the fall. VA examiners in December 1995 and May 1998 
essentially concurred that there was no objective evidence 
that the right knee disability had been caused by the left 
knee disability. On the earlier occasion, the examiner 
commented that there was no anterior/posterior instability 
that would cause spontaneous buckling of the left knee. Based 
on this evidence, the Board finds that service connection for 
a right knee disorder secondary to the service-connected left 
knee disorder is not warranted. 38 C.F.R. § 3.310; Allen.

With regard to the veteran's claim of service connection for 
a back disorder, the Board finds the veteran's assertion that 
it is the result of the fall from his porch not credible.  
Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the 
Board is entitled to discount the credibility of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).

Contemporaneous medical evidence that noted the veteran's 
right knee injury as arising from a fall from the porch does 
not mention the veteran's back or any complaints related to 
it.  The most significant strike against the credibility of 
the veteran's account is the chiropractic treatment records 
from Dr. Gafken.  In those records the veteran noted that his 
back began to hurt as the result of an on the job injury 
lifting heavy barrels.  The Board attaches more credibility 
to these statements because they were presumably made in an 
effort to receive effective chiropractic care (although it 
appears a Worker's Compensation claim was also involved) 
rather than in a claim for monetary compensation.

The veteran does not allege nor do the veteran's service 
medical records support a claim of direct service connection 
for a back disorder based on disease or injury that occurred 
during the veteran's period of active service.

Accordingly, with respect to the veteran's claim of 
entitlement to service connection for a back disorder as 
secondary to a service-connected left knee disorder, the 
veteran's appeal is denied.

Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  It is not expected that cases will show all findings 
specified by the Rating Schedule.  Findings sufficiently 
characteristic to identify the disease and the disability 
therefrom and above all, coordination of rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  

The Board has considered the potential application of various 
other provisions of the regulations governing VA benefits, 
whether or not they were raised by the veteran, as well as 
the entire history of the veteran's disability in reaching 
its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2001).  

The Court has held that VA must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

According to 38 C.F.R. § 4.59 (2001), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and non-weight bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 
8 Vet. App. 417 (1995).

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, 
(2001), the evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  The United States Court of Veterans Appeals (Court) 
held, in Esteban v. Brown, 6 Vet. App. 259 (1994), that for 
purposes of determining whether the appellant is entitled to 
separate ratings for different problems or residuals of an 
injury, such that separate evaluations do not violate the 
prohibition against pyramiding, the critical element is that 
none of the symptomatology for any one of the conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions.

Inasmuch as the veteran disagreed with the initial rating 
assigned for residuals of an injury to the left knee with 
lateral meniscus tear, the propriety of the ratings from the 
effective date of the grant of service connection, May 14, 
1992, is for consideration.  Fenderson v. West, 12 Vet App 
119 (1999).  The RO granted a disability rating of 20 percent 
effective from the date of the claim for service connection. 

Regarding the rating warranted, the veteran's residuals of an 
injury to the left knee with lateral meniscus tear is 
currently rated as 20 percent disabling under Code 5261 for 
limitation of extension of the leg to 15 degrees.  A 30 
percent rating is assigned where extension is limited to 20 
degrees.  A 40 percent rating is assigned for extension 
limited to 30 degrees.  A 50 percent rating is assigned where 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a 
Diagnostic Code (DC) 5261 (2001).

Disability from injuries to the muscles, nerves, and joints 
of an extremity may overlap to a great extent, so that 
special rules are included in the appropriate bodily system 
for their evaluation.  38 C.F.R. § 4.14.  Musculoskeletal 
disabilities may be rated under both diagnostic codes for 
limitation of motion and simultaneously under a diagnostic 
code that does not list limitation of motion as part of the 
rating criteria.  Additionally, the former diagnostic code 
must be considered in light of sections 4.40, 4.45, and 4.59.  
See VAOPGPREC 23-97 (1997); VAOPGPREC 9-98 (1998).

Other potentially applicable diagnostic codes include 5257 
for recurrent subluxation or lateral instability, 5258 for 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint, 5260 for 
limitation of flexion, and 5262 for impairment of the tibia 
and fibula.

Although generally applicable to the knee, review of the 
medical evidence shows no evidence of ankylosis in the knee, 
symptomatic removal of semilunar cartilage, malunion of the 
tibia and fibula, or genu recurvatum, thus eliminating Codes 
5256, 5259, 5262, and 5263 from consideration.

Under Code 5257, slight recurrent subluxation or lateral 
instability of the knee warrants a 10 percent rating.  A 20 
percent rating contemplates moderate recurrent subluxation or 
lateral instability.  A 30 percent evaluation contemplates 
severe recurrent subluxation or lateral instability.  
38 C.F.R. § 4.71a, Code 5257. The Board finds that the 
evidence does not support a finding of instability as to 
support a separate evaluation under Code 5257. In the May 
1998 VA examination the knee was stable to various stress 
tests.  Earlier, mild lateral subluxation of the patella was 
noted in March 1994.  As of March 1993, the veteran reported 
that he did lose lateral stability when he moved side to 
side, but his knee had never collapsed and caused him to 
fall.  He was wearing brace for stability.  

Limitation of flexion of the leg to 45 degrees warrants a 10 
percent rating.  A 20 percent rating requires that flexion be 
limited to 30 degrees.  A 30 percent rating requires 
limitation to 15 degrees.  38 C.F.R. § 4.71a, Code 5260.  The 
majority of the evidence reflects that the left knee has a 
range of motion from 0 to at least 132 degrees.  One VA 
examiner found limitation of motion from 20 to 100 but 
heavily discounted the veteran's complaints of pain and noted 
the veteran's refusal to cooperate. In May 1998, range of 
motion of the left knee was nearly normal. This range of 
motion is greater than the degree necessary for a compensable 
rating under 5260 or 5261.  An increased rating is not 
appropriate under these criteria.  

With regard to pain, the veteran has consistently noted pain 
in his knee.  It is not shown that pain particularly limits 
flexion or extension to the degree necessary for a 
compensable rating.  The Board notes that the veteran's legs 
have been uniformly described as extremely muscular and no 
evidence of disuse has been noted on examination.  The Board 
finds that increased functional loss due to pain, evidenced 
to the greatest extent by the January 1994 VA examination in 
which the veteran refused range of motion testing due to 
pain, is compensated by the 20 percent rating for limitation 
of extension under Code 5261. As arthritis established by 
X-ray has not been diagnosed, a separate rating under 
38 C.F.R. § 4.71a, Code 5003, 5010 is not for consideration. 


Earlier Effective Date

Unless otherwise provided, the effective date of an award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400 (2001).

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance shall be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400(q)(1)(ii).  The effective date of 
an award of disability compensation based on a reopened claim 
under the provisions of 38 C.F.R. §§ 3.109, 3.156, 3.157, and 
3.160(e) shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later. 38 C.F.R. 
§ 3.400(r).

The RO has assigned an effective date of May 14, 1992, for 
the award of service connection for the veteran's residuals 
of a left knee injury with tear of the lateral meniscus.  
This date corresponds to the date of receipt of the veteran's 
request to reopen the claim of service connection denied in 
November 1991 by the Board.  However, the veteran maintains 
that he is entitled to an effective date back to the date of 
his separation from service in December 1990 because he 
established service connection for the same disability that 
was earlier denied.

The veteran filed his original claim of service connection 
for residuals of a left knee injury in January 1991.  This 
claim was denied by the RO in April 1991 and on appeal by the 
Board in November 1991.  A decision of the Board is final, 
absent reconsideration ordered by the Chairman of the Board.  
38 U.S.C.A. §§ 511(a), 7103 (West 1991 & Supp. 2001); 
38 C.F.R. § 20.1100 (2001).  Additionally, the veteran had 
the opportunity to appeal the decision to the Court at that 
time.  38 U.S.C.A. § 7261 (West 1991 & Supp. 2001).  Once 
finality has attached to a decision, it cannot be revised 
absent a showing of clear and unmistakable evidence.  
38 U.S.C.A. § 7111 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 20.1400 et seq. (2001).

The veteran submitted a claim to reopen on May 14, 1992.  
Therefore, pursuant to 38 C.F.R. § 3.400 (q)(1)(ii) (2000), 
the effective date can be no earlier than that date. 
Accordingly, the Board finds that neither the evidence 
supports nor the law allows entitlement to an effective date 
earlier than May 14, 1992, for service connection of the 
veteran's residuals to an injury to the left knee, with tear 
of the lateral meniscus.  38 U.S.C.A. §§ 5107, 5108, 5110; 
38 C.F.R. §§ 3.156, 3.400(q).

The Board finds that the preponderance of the evidence is 
against all of the above claims. 38 U.S.C.A. § 5107.


ORDER

Service connection for a right knee disorder, secondary to 
the service-connected residuals of an injury to the left 
knee, is denied.

Service connection for a back disorder, secondary to the 
service-connected residuals of an injury to the left knee, is 
denied.

An increased rating for residuals of an injury to the left 
knee, with tear of the lateral meniscus, is denied.

An effective date of service connection earlier than May 14, 
1992 for residuals of an injury to the left knee, with tear 
of the lateral meniscus, is denied.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

